Citation Nr: 1028874	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran had visitation in 
Vietnam in 1968.

2.  It is as likely as not that the Veteran has PTSD that is 
attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); 75 Fed. 
Reg. 39843-52 (July 13, 2010).

2.  The Veteran's type II diabetes mellitus is presumed to have 
been incurred during active military service.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Service connection for PTSD requires: (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, VA amended its 
regulations governing entitlement to service connection for PTSD.  
The new version of 38 CFR 3.304(f), adds a paragraph to the 
regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 
3.304(f)(4) and (5)).  The amendment to the regulation relaxes 
the evidentiary standard required for establishing an in-service 
stressor to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843-
52 (July 13, 2010).

The additional paragraph added to 3.304(f) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843-52 (July 13, 2010)(to be codified at 
3.304(f)(3)).

In summary, service connection for PTSD can now be granted if the 
evidence demonstrates: (1) a current diagnosis of PTSD (rendered 
by an examiner specified in the regulation); (2) an in-service 
stressor (satisfactorily established by lay evidence) that is 
consistent with the places, types, and circumstances of service, 
and has been medically related to the Veteran's fear of hostile 
military or terrorist activity by a VA psychiatrist or 
psychologist, or one contracted by VA; and (3) the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychologist, or one contracted by VA.  See 75 Fed. Reg. 
39843-52 (July 13, 2010); codified at 38 C.F.R. § 3.304(f)(3).

Each disabling condition . . . for which a veteran seeks service 
connection, must be considered on the basis of the places, types, 
and circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  See 
38 C.F.R. § 3.303(a) (2009).  VA adjudicators, not examining 
psychiatrists and psychologists, will decide whether the claimed 
stressor is consistent with the veteran's service.

The Veteran alleges that while stationed in Okinawa, Japan at the 
Naha Air Base with the 51st Transportation Squadron in 1968, he 
was sent to Cam Ranh Bay in Vietnam on temporary duty, and served 
alongside the 12th Tactical Fighter Squadron.  He has variously 
described the duration of his temporary assignment as being for 
as few as 90 days up to about 5 months, ending in about May or 
June 1968.  

The Veteran was afforded a VA PTSD examination in July 2007.  At 
this examination, the Veteran described his in-service stressors, 
which he alleges occurred when he was sent from his base in 
Okinawa Japan to Cam Ranh Bay in Vietnam on temporary duty for 
several months in 1968.  Specifically, the Veteran reported that 
he drove a truck that carried explosives, bombs, and Agent Orange 
from a "bomb dump" to a flight line where F4 and F105 aircraft 
were loaded.  He reported that the most traumatic experience 
while in Vietnam involved seeing stacks of bagged dead soldiers 
or airmen along the flight line.  The Veteran also reported that 
on one occasion, while driving a loaded truck from the dump, his 
truck was subjected to sniper fire.  He stated that he began to 
hear bullets hit the vehicle.  At this point, the Veteran 
reported that he stopped and got out of the vehicle, and shortly 
thereafter, a bullet went through the driver's door.  He stated 
that he hid in a rice paddy while his armed escorts drove off the 
snipers,  noting that he was horrified and appalled by all the 
dead.  The Veteran reported that he was very scared and felt he 
surely was going to die. 

The VA examiner determined that based on the examination, the 
Veteran fulfilled both aspects of criterion A for PTSD.  The 
examiner noted that the Veteran did not acknowledge any 
clinically meaningful trauma in the years following active duty.  
The major stressors during the years after active duty arose in 
difficulties with bosses, co-workers, and eventually with his 
spouse.  His irritability led to many changes in jobs; he went 
from trucking company to trucking company because of his 
irritable manner.  The Veteran reported three nightmares per 
week, most often with the visual content of body bags and images 
of movement or leakage from the bags.  Occasionally the Veteran 
reported awakening thinking he was up to his neck in a rice 
paddy.  The Veteran noted that he recalled Vietnam when startled 
by loud noise, especially fireworks.  He thought of incoming and 
outgoing fire when startled, noting that he could hear enemy fire 
come in and United States Navy fire going out from the Cam Ranh 
Bay area.  The examiner noted that the Veteran found himself 
guarded in crowded situations, and feared that he had no 
meaningful future, noting that he could not relate to his adult 
children.  He reported that he loved his children but had trouble 
showing them love, and was often irritable with them.  The 
examiner noted that the Veteran felt guilt for all those killed 
by the bombs he delivered but could not bring himself to go to 
church.

Based on the information elicited from the Veteran at this 
examination, the examiner, D.A.., PhD, a clinical psychologist, 
provided an Axis I diagnosis of chronic PTSD, stating that the 
Veteran experienced trauma during active duty, and consequently, 
he re-experiences this trauma via nightmares.  The examiner noted 
that the Veteran had a foreshortened sense of his future, he was 
detached from his family, he could not approach people outside of 
the clinical setting, he had no outside interests of note, and he 
could not show warm feelings.  Dr. A. noted that the Veteran 
displayed irritability, sleep disruptions, hyper-vigilance and 
startle reactions.  Lastly, Dr. A. stated that no other diagnoses 
were evident, and there were not any other applicable diagnoses 
which might impinge on the PTSD in a clinically significant 
manner.

Notably, in a more recent May 2009 VA PTSD examination, the 
examiner, B.F., M.D., did not diagnose the Veteran with PTSD, but 
instead provided an Axis I diagnosis of chronic mild major 
depression.  The examiner attributed the Veteran's depression to 
his physical disabilities, noting that his emotional life and 
outlook were strongly influenced by the physical effects of his 
strokes and the limitations they place on him.

Here, both VA examiners reviewed the claims file, considered the 
service medical records, and thoroughly examined and questioned 
the Veteran.  The Board can find no basis for concluding that one 
VA examiner's opinion is more persuasive than the other's.  Both 
examiners provided an explanation of why the diagnosis was made 
and identified supporting information.  Despite the more recent 
diagnosis of depression, the Board cannot ignore the fact that 
the record contains a convincing assessment that the Veteran has 
a diagnosis of PTSD.  Therefore, the Board finds that reasonable 
doubt as to the Veteran's psychiatric diagnoses should be 
resolved in his favor.  

In so doing, the Board finds that the criteria to establish 
entitlement to service connection for PTSD have been met.  
Specifically, the July 2007 VA examination was conducted by a VA 
psychologist who provided a diagnosis of PTSD, and attributed the 
Veteran's PTSD symptoms to an in-service stressor that involved 
the Veteran's fear of hostile military activity.  (See July 2007 
VA examination which reflects that the in-service stressor was 
based on an incident where the Veteran's truck received enemy 
sniper fire while serving on temporary duty in Vietnam.  The 
Veteran reported that he was scared to death and felt that he 
would surely die.)  The 2007 VA examiner diagnosed the Veteran 
with PTSD stating that he experienced trauma during active duty, 
and that he re-experiences this trauma via nightmares.  In 
summary, the Veteran has a current diagnosis of PTSD rendered by 
a VA psychologist, and his PTSD symptoms have been related by the 
psychologist to an in-service stressor which involved the 
Veteran's fear of hostile military activity.  75 Fed. Reg. 39843-
52 (July 13, 2010).  

The Board notes that questions have been raised regarding the 
Veteran's in-service stressor and whether it is consistent with 
the places, types, and circumstances of his service.  This is so 
because the record contains no documentation of his duty in 
Vietnam.  The Veteran's DD Form 214 does not reflect that he was 
awarded the Vietnam Service Medal, and there is no indication in 
his service personnel records that he left Naha Air Base in 
Okinawa Japan to serve in a temporary duty capacity in Vietnam.  
The personnel records only reveal that the Veteran served as a 
vehicle operator at Naha Air Base in Okinawa Japan with the 51st 
Transportation Squadron, from February 14, 1967 to August 17, 
1968, at which point he was transferred back to the United 
States.  In fact, there is an outpatient treatment note in the 
Veteran's service medical records showing that he was treated on 
May 10, 1968 at the 51st Air Force Dispensary at the Naha Air 
Base in Okinawa, Japan, which is evidence of his presence in 
Japan, not Vietnam, on that date.  

Although there is no suggestion in the official records that the 
Veteran ever served in Vietnam, he is competent to say that he 
did.  While silent, the available record does not directly 
contradict the Veteran's assertion that he was in fact in Vietnam 
beginning in January 1968 for about 90 days or so; nor does the 
evidence found by the Joint Service Records Research Center 
(JSRRC) definitively contradict the Veteran's assertion of 
service in Vietnam.  Specifically, he reported being assigned to 
the 12th Tactical Fighter Squadron, and although the JSRRC stated 
that the 12th Tactical Fighter Squadron was at Kadena Air Base in 
Okinawa, Japan during the 1968 period, JSRRC did note that the 
12th Tactical Fighter Wing was at Cam Ranh Bay, South Vietnam 
during the 1968 time frame.  Given the organization structure of 
an air wing, which would have likely included a transportation 
squadron that would have done the type of work the Veteran 
described, the Board finds that the Veteran was very likely 
mistaken about whether he was working with a tactical fighter 
squadron or tactical fighter wing while in Vietnam.  

In any event, the Board finds that, with resolution of reasonable 
doubt resolved in the Veteran's favor, his in-service traumatic 
experience is consistent with the places and circumstances of his 
service.  His being in Vietnam on temporary duty is not unlikely, 
especially in light of his statements, and because temporary duty 
assignments were often undocumented in personnel records that 
showed only the duty stations to which a military member was 
assigned.  Consequently, providing the Veteran with the benefit 
of the doubt, and given that the Veteran is competent to report 
that he went to Vietnam, and that he submitted several lay 
statements from family members corroborating his service in 
Vietnam, the Board finds that the circumstances of his service 
are likely consistent with his in-service stressor.  Based on the 
above analysis, service connection for PTSD is warranted. 

II. Type II Diabetes Mellitus

The Veteran contends that his currently diagnosed type II 
diabetes mellitus is related to his presumptive exposure to 
herbicide agents while on temporary duty in Vietnam.  

The pertinent regulations note that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to the contrary.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed to 
have been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The term 
"herbicide agent" means a chemical in an herbicide, including 
Agent Orange, used in support of the United States and allied 
military operations in the Republic of Vietnam during the Vietnam 
era.  The diseases for which service connection may be presumed 
to be due to an association with herbicide agents include AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of these 
diseases, it must be manifested to a degree of 10 percent or more 
at any time after service.  Chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must be manifest to 
a degree of 10 percent within one year after the last date on 
which the Veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).

In this case, as noted above, the Board found that the Veteran's 
in-service traumatic experience that occurred while on temporary 
duty in the Republic of Vietnam, was consistent with the places 
and circumstances of his service.  By so doing, the Board has 
determined that the Veteran at least as likely as not had 
visitation to Vietnam while on temporary duty.  Therefore, 
although nothing in the record definitively establishes the 
Veteran's duty in Vietnam, because the Board has accepted the 
Veteran's stressor as being consistent with his service, it has 
found that the Veteran left his base in Okinawa Japan for a 
period of time to serve in a temporary duty capacity in Vietnam.  
Therefore, as visitation in the Republic of Vietnam has been 
found, the Board finds that type II diabetes mellitus is presumed 
to have been incurred in service.  38 C.F.R. § 3.309(e) (2009).  
(The record occasional refers to the Veteran's diabetes as being 
"unspecified," but there are sufficient references to "type 
II" diabetes.  The record is therefore such that, with 
resolution of reasonable doubt in the Veteran's favor, it may be 
concluded that he has type II diabetes mellitus.  Also, the 
record shows that the Veteran takes an oral hypoglycemic agent, 
which allows for the conclusion that his disability is at a 
compensable level.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  This permits favorable application of the presumption.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).)  


ORDER

Service connection for PTSD is granted.

Service connection for type II diabetes mellitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


